Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
As to claim 1. Hulseman et al (US20170095242) discloses A device with a gripping surface comprising a substrate(see e.g. Fig 4, substrate of 408 in Par. 46) on which is disposed a surface microstructure(see e.g. microtextured arm on gripping surface in abstract), wherein the surface microstructure comprises a thickness of 20 microns to 1000 microns(see e.g. thickness typically from 0.5 to 5mm in Par. 40, which corresponds to 500 to 50000 microns) and further comprises a plurality of microfeatures having a height(see e.g. height of 420 of between 5 to about 25 microns in Par. 46 and Fig 4, second sets of textured feature includes dimension from size within about 10 
Hulseman et al does not discloses the groove having a width from 50 microns to 200 microns which is configured to correspond to an integer multiple of Schallamach wave amplitudes and wavelengths of a target surface and wherein the surface microstructure is configured such that the Schallamach waves are entrained by a plurality of parallel grooves when strain is applied to the device in an orthogonal direction of the parallel grooves

Thus claims 1-2, 4-12, 14-20, 24 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Primary Examiner, Art Unit 1783